Name: 2002/349/EC: Commission Decision of 26 April 2002 laying down the list of products to be examined at border inspection posts under Council Directive 97/78/EC (Text with EEA relevance) (notified under document number C(2002) 1527)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  tariff policy;  trade;  agricultural policy;  animal product
 Date Published: 2002-05-08

 Avis juridique important|32002D03492002/349/EC: Commission Decision of 26 April 2002 laying down the list of products to be examined at border inspection posts under Council Directive 97/78/EC (Text with EEA relevance) (notified under document number C(2002) 1527) Official Journal L 121 , 08/05/2002 P. 0006 - 0030Commission Decisionof 26 April 2002laying down the list of products to be examined at border inspection posts under Council Directive 97/78/EC(notified under document number C(2002) 1527)(Text with EEA relevance)(2002/349/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 3(5) thereof,Whereas:(1) For reasons of clarity the products of animal origin referred to in Article 2(2)(a) of Directive 97/78/EC should be brought together in one single list alongside the appropriate Animo code, with the appropriate CN heading (combined nomenclature) also listed for indicative purposes and ease of use.(2) However, this listing should not concern nor affect the plant products that are also included within the scope of veterinary checks as referred to in Article 19 of Directive 97/78/EC, nor to the products exempted from veterinary checks and referred to in Article 16 of the same Directive.(3) It is also important that composite products, in which there is only a limited percentage of products of animal origin, should be included in the scope of the checks procedures with a view to avoid differences in interpretation between border inspection posts and thus distortions in trade; however, given the complexity of this matter, and the need for a risk-based assessment, if necessary by an appropriate scientific committee to address it at Community level, in the meantime national rules must remain in force.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Products of animal origin listed in the Annex shall be subjected to a veterinary check at border inspection posts in accordance with the provisions of Directive 97/78/EC.Article 2The list of products of animal origin included in the Annex is without prejudice to the exemptions referred to in Article 16, or to the list of plant products referred to in Article 19, of Directive 97/78/EC.Article 3By way of derogation from Article 1, composite food products listed in the Annex, which include only a limited percentage of products of animal origin, shall continue to be subject to national rules.The first paragraph shall apply only until such time as a risk based assessment of the composite products that should fall within the scope of the veterinary checks regime has been conducted.Article 4This Decision is addressed to the Member States.Done at Brussels, 26 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 20.1.1998, p. 9.ANNEXThe products for examination under the veterinary checks procedures, listed under title I below, shall be defined firstly by reference to their Animo code in column 1, supplemented if necessary by additional qualification codes introduced in columns 2 and 3. These codes correspond to the complements of definition by group of animals, species and types of products as provided for in Title II, and/or by destination as provided for in Title III.The CN heading column provides, for information, the EC combined nomenclature code or codes under customs regulations within which the product of animal origin is normally classified.TITLE IGeneral definition of semen, ova, embryos, and products of animal origin in the Animo data file, supplemented where indicated in columns 2 and 3 by definition complements set down in Titles II and III>TABLE>>TABLE>TITLE IIComplements to the general definition by the additon of the groups of animals, the species and the types of products>TABLE>TITLE IIIList of possible destinations for the live animals, sperm, ova and embryos, and products of animal origin>TABLE>